DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “16 (page 7, line 30)”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “a tying device” (claim 10, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Arakami et al. (hereinafter “Arakami”) (JP 06277897 A).
Regarding claim 1, Arakami discloses a bale press (figs. 1-6) comprising:
a substantially horizontal main press chamber (31b or 31b-c), said main press chamber having a longitudinal axis and incorporating a main press (37) in the form a moveable wall (see fig. 2) mounted for movement within said main press chamber between a retracted and an advanced position in a direction parallel to the longitudinal axis of said main press chamber (see a clear main press (37) and a shaded main press (37) in fig. 2);
a side chamber (31a) positioned along one side of said main press chamber (fig. 2) and having a side press (33) in the form of a moveable wall mounted for movement within said side chamber between a retracted and an advanced position and in a direction generally perpendicular to the longitudinal axis of the main press chamber ((see a clear side press (33) and a shaded side press (33) in fig. 2) so that material within said side chamber is compressible into said main press chamber by movement of said side press between the retracted and advanced positions (see fig. 1 and fig. 2 and a translation of paragraphs 6-9 of the specification noted below); and
a feed hopper (48) for material to be baled, said feed hopper positioned above said side chamber (31b) (see fig. 1) for delivering material into said side chamber when said side press (33) is in the retracted position (fig. 1).

--Translation of paragraphs 6-9 of the specification of the Arakami reference: 
0006 : [embodiment] embodiment of the present invention is explained as below and in the drawing, the embodiment of the present invention showing figs. 1-3, fig. 1 is a side sectional view of a trim reffuse treatment device, fig. 1 fig. 2 is a cross-sectional diagram A-A, fig. 3 fig. 1 is a sectional diagram of the B-B. Furthermore, the strip in FIGURE 1, the trimmer 2,4 the trim waste, and these are the same as shown in the figs. 4-6. While in figs. 1-3, the casing 31, a first pressure head 1 33 therein, first and second pressure head 2 37 by the pressure head 3 39 1 pressure chamber 31a is formed. 1 pressure head 33 of the first partition plate 36 and the blade 34 is attached, the head 33 of the second pressing cylinder 1 35 so as to move in the direction of the line. Furthermore, the pressure head 2 37, so as to move in the width direction by a second pressure cylinder 2 38. The first pressure head 3 39, first by the pressure cylinder 3 40 so as to move in the vertical direction.

0007: first pressure head 1 33 2 of fig. 2 is moved as shown by a dashed line and, second pressure chamber 2 31b is formed, further pressure head 2 37 2 of fig. 2 is moved as shown by a dashed line and, second pressure head 3 39, by the discharge head 44 and a gate 41 3 pressure chamber 31c is formed. The air cylinder 42 by a gate 41 moves in the width direction thereof, further discharge head 44 by an air cylinder 45 is moved in the direction of the line. 46 in the conveying device, is connected to the first pressure chamber 3 31c. 48 in the hopper, which is mounted to the top of the casing 31.

0008: as constituted above in the primary embodiment for explaining an action and, both ends of the strip 1 runs trimmer 2 cut by a trim chip 4,1 pressure chamber 31a through the hopper 48 integrated inside the first. This trim chip 4 becomes a predetermined weight and, second pressure head 1 33 is moved by a pressure cylinder 1 35, a first pressure chamber 2 31b trim chip 4. At this time the pressurized chamber 1 31a protruding upward from the trim chip 4, blade 32,34 by cutting, first pressure head 1 33 moves together with the remaining on the upper surface of the partition plate 36, upper surface of the partition plate 36 further continuously cut trim chip 4 of nosotropic integrated. It is then fixed to the first pressure head 1 33, a first and a second pressure head 2 37 2 pressure cylinder 38 moves by, in the first pressure chamber 2 31b compressed under pressure by the first pressure head 1 33 a trim chip 4 a, 3 a pressure chamber 31c of the second compressed under pressure by pressing. Next, the pressure head 3 39 3 a pressure cylinder 40 by a first lowered, trim chip 4 to be compressed into a predetermined dimension of bail 4a, gate 41 is opened by the air cylinder 42, discharge head 44 moves by an air cylinder 45, by pressing the bail 4a is moved onto the transfer device 46, conveyed to the following process. The second pressure head 1 33, first pressure head 2 37, a second pressure head 3 39, gate 41, such as discharge head 44 and is returned to the original position, the partition plate 36 on the first trim chip 4 1 pressure chamber 31a. Furthermore, the first from below to above the pressure head 3 39 can be pressurized.

0009: [a] according to the present invention as explained in detail above and, the trimming chips cut continuously, through a hopper 1 into a first pressure chamber, the first pressure device 1 by line 2 in the pressure chamber is pressurized by the first compressor, a second pressure device 2 by this trimming chips in the width direction of the first pressure chamber is pressurized by the compressor 3, this trim chip 3 is pressurized by a pressurizing device of a predetermined size in the vertical direction by forming a bail, 3 pressure reducing stage compression process, it becomes possible to shorten the processing time, the device can be simplified. Therefore, by producing a high productivity can be obtained, it is possible to reduce the production cost of the device. -- 
Regarding claim 2, the bale press of claim 1, wherein said main press chamber (31b) is closed from above (see fig. 2, which shows a dashed line of a hydraulic piston rod of a pressure cylinder (38) from a top view, the dashed line of the rod indicated that a top of the main press chamber (31b) is closed from above) so that material from said feed hopper can only enter said main press chamber (31b) via said side chamber (31a) (see fig. 1).
Regarding claim 5, the bale press of claim 1, wherein said main press (37) is driven by an actuator (38) between its retracted and advanced positions (fig. 2) to compress and compact material into one end of said main press chamber to form a bale therein (see para. 8 of the translation above).
Regarding claim 6, the bale press of claim 1, wherein said main press (37) is arranged to move past an opening (see a left dashed line of reference 33 in fig. 2, this is where the opening is located) between said side chamber (31a) and said main press chamber (31b) during movement between its retracted and advanced positions (fig. 2), thereby closing communication between said side chamber and said main press chamber (fig. 2).
Regarding claim 7, the bale press of claim 1, wherein the volume of the side chamber (31a) is greater than the volume of an adjacent region of said main press chamber (31b) (fig. 2) such that material in said side chamber is compacted as it is moved into said main press chamber (31b) by said side press (fig. 2) (see the positions of the solid line 33 and the dashed line 33 in fig. 2).
Regarding claim 8, the bale press of claim 1, wherein an ejector door (41) is provided for selectively closing an ejection opening in a side of said main press chamber adjacent a closed 
Regarding claim 9, the bale press of claim 8, wherein an ejector device, in the form of a movable wall (44), is provided in a side wall (see  a member 44 in fig. 2, which forms a side wall of the main press chamber) of said main press chamber opposite said ejection opening (see fig. 2), said ejector device being is moveable from a retracted position, where said moveable wall (44) of said ejector device is contiguous with said adjacent side wall of said main press chamber (see fig. 2), and an extended position, wherein said moveable wall of said ejector device extends into or through said main press chamber (31b-c) to press the compressed material within said main press chamber out of said ejection opening as a compacted bale (see fig. 2 and para. 7 and 8 of the translation noted above).
Regarding claim 11, Arakami discloses a method of operating a bale press (figs. 1-6) comprising (Note that the following limitations of the structure of the baling press are the same limitation of claim 1. Therefore, the following limitations are rejected for the same reason as set forth in the rejection of claim 1 above) a substantially horizontal main press chamber, the main press chamber having a longitudinal axis and incorporating a main press in the form a moveable wall mounted for movement within the main press chamber between a retracted and an advanced position in a direction parallel to the longitudinal axis of the main press chamber, and a side chamber positioned along one side of the main press chamber and having a side press in the form of a moveable wall mounted for movement within the side chamber between a retracted and an advanced position and in a direction generally perpendicular to the longitudinal axis of the main press chamber so that material within the see the rejection of claim 1 above), the method comprising the steps of: 
a.    Feeding material into the side chamber via the feed hopper with the side press in its retracted position (see the first three lines of para. 8 of the translation text of the specification of Arakami set forth above and fig. 1);
b.    With the main press in its retracted position (see a shaded element 37 in fig. 2), advancing the side press to its advanced position to push and compress material from the side chamber into the main press chamber (31b) (see lines 3-8 of para. 8 of the translation text of the specification of Arakami set forth above);
c.    With the side press (see a dashed lines of member 33 in fig. 2 and “fixed to the first pressure head 1 33” in lines 8-9 of para. 8 of the translation above) in its advanced position, advancing the main press (37) to its advanced position to form a bale in the main press chamber (see lines 9-10 of para. 8 of the translation text of the specification of Arakami set forth above); and
d.    Once the main press (37) moves past an opening between the side chamber and the main press chamber during movement between its retracted and advanced positions, thereby closing communication between the side chamber and the main press chamber (see fig. 2), retracting the side press (33) (see lines 16-17 of para. 8 of the translation above, which discloses that the side press (33) is retracted)) and refilling the side chamber via the feed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arakami in view of Wind Kasimir (DE 19520470 C1).
Arakami discloses a lid (36) for closing the side chamber (31a) from the hopper (fig. 1). Arakami does not expressly disclose a type of pre-press lid is associated with said feed hopper, movable between an open position, to permit material to pass from said feed hopper into said side chamber, and a closed position, wherein said pre-press lid is adapted to compress said material into said side chamber. Wind Kasimir can be applied to teach a baler that eliminates a cutting feature that has a knife on a ram (see page 2, the last paragraph) and replacing this . 
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arakami and Wind Kasimir, in further view of Denneboom (US 4,594,942).
Modified Arakami discloses wherein said pre-press lid (see 22 in figs. 1-3 of Wind Kasimir and page 2, last line of the translation copy of Wind Kasimir) is in the form of a quarter section of a cylinder (see “part-cylindrical shell 22”) having a plane face (23) and an adjacent curved face (24), said pre-press lid being mounted for rotation between said open position, wherein said plane face extends substantially upwardly to allow material to be fed from the feed hopper into the chamber (see fig. 1 of Wind Kasimir), and said closed position, wherein said plane face extends substantially horizontally to define an upper wall of said side chamber (see fig. 3 of Wind Kasimir).
As to the plane face is rectangular shape, modified Arakami does not expressly disclose the hopper is rectangular shape for the plan face of the pre-press lid to be a rectangular shape. 
Modified Arakami discloses the hopper is rectangular shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-press lid of Arakami to have a rectangular shaped plane face, in order to close the opening between the hopper and the side chamber to prevent material to fall into the side chamber during the closing of the pre-press lid. 
   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arakami in view of Jackson et al. (hereinafter “Jackson”) (US 4,658,719).
Regarding claim 10, the bale press of claim 9, Arakami discloses the invention substantially as claimed as set forth above except for a bale tying device is provided adjacent said ejection opening for wrapping straps around the formed bale and tying to hold the bale together. Jackson can be applied to teach a baler comprising a strapping mechanism (66) located outside of a discharge passage (54) for strapping an exit compressed bale to prevent expansion of the compressed material and to retain its bale configuration (col. 4, lines 5-7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Arakami with a strapping mechanism .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arakami and Wind Kasimir, in further view of Gumkowski (US 5,890,426).
Arakami discloses wherein the main press is arranged to move past an opening between the side chamber and the main press chamber during movement between its retracted and advanced positions, thereby closing communication between the side chamber and the main press chamber (see the rejection of claim 6 above). Arakami does not disclose the type of hopper that includes a pre-press lid. Wind Kasimir can be applied to teach a baler that eliminates a cutting feature that has a knife on a ram (see page 2, the last paragraph) and replacing this conventional cutting feature with a pre-press lid (20) includes a blade (21) and associated with a feed hopper (8) having a blade (10), the pre-press lid movable between an open position (fig. 1), to permit material to pass from the feed hopper into a chamber (2), and a closed position (fig. 3), wherein the pre-press lid is adapted to compress the material into the chamber (figs. 2-3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to eliminate a knife (34) on the side press (33) of Arakami and modify the hopper of Arakami with the type of hopper that includes a pre-press lid and blades that perform the claimed functions, a taught by Wind Kasimir, in order to provide more advantage for the machine performance (see page 2, second paragraph of the translation document).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various balers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        February 26, 2021